DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is directed to “A method of enclosing materials within an insulation blanket”.  Claim 11 further requires “a web, mat or blanket”.  The limitation is unclear and confusing as to how “a web, mat or” further limits the claim as the claim is directed to an insulation blanket.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over McWilliams (U.S. Patent 4,365,135) in view of Samanta et al. (U.S. Patent Application Publication 2014/0273701).
McWilliams discloses a method of enclosing materials within an insulation block considered an insulation blanket comprising (i.e. comprising is open-ended and does not exclude additional unrecited elements or steps see MPEP 2111.03): dispersing an insulating material (silica aerogel particles on the order of 100 millimicrometers or less considered fine insulating powder such as available under the trade name AEROSIL, i.e. regrading claims 9 and 13 wherein the fine insulating powder includes fumed silica) within a plurality of fibers to form a block; and cauterizing (by melting for fusion) an exposed edge of the block to form a barrier (i.e. substantially continuous protective surface) on the exposed edge that encases the insulating material within the interior of the block/that encases the fine insulating powder within the interior of the insulation blanket (Figures 1 and 2 and Column 1, lines 11-34 and 61-65 and Column 2, lines 4-7 and 19-50 and Column 3, lines 1-12 and 49-64 and Column 4, lines 9-38).
As to the limitation in claim 11 of “within a plurality of non-woven fibers that are intermeshed to form a web, mat or blanket”, McWilliams does not expressly describe the form of the fibers wherein it is well understood in the same art an insulation block comprising fibers (glass) and insulating material/silica aerogel particles is in the form of a non-woven insulating blanket comprising the particles dispersed within a plurality of the non-woven fibers that are intermeshed to form (at least) a blanket as evidenced by Samanta (Paragraphs 0006, 0015, 0016, and 0039).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention forming the insulation block taught by McWilliams comprises dispersing the insulating material within a plurality of non-woven fibers that are intermeshed to form a blanket as is the conventional method to predictably form the block as evidenced by Samanta.
As to the limitation in claim 11 of “the cauterized edge having a depth of cauterized material of between about 0.05 and 3 mm”, McWilliams teaches cutting the insulation blanket from a larger insulation blanket (Figure 1) wherein the cauterized edge forms a skin that provides substantial protection and is not easily chipped or cracked wherein the thickness of the skin, i.e. depth of cauterized material, depends upon the dwell time of the laser beam used to form the cauterized edge (Column 2, lines 19-27).  McWilliams only forms the skin at the edge of the blanket as the other surface(s) are protected by covering (26) depicted as having similar/same thickness as the skin (Figure 2) which covering was a protective covering on the larger blanket to envelope the insulating material and fibers prior to cutting so that providing the cut smaller blanket with the skin ensures the insulating material remains protected (Column 3, lines 1-12).  McWilliams further teaches the blanket normally has a thickness on the order of 25 mm wherein it is known in the same art the cover materials for the insulating material and fibers typically account for less than 10% of the total thickness of the blanket as evidenced by Samanta (Paragraph 0059).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the cauterized edge taught by McWilliams has a depth to form a skin that provides substantial protection and is not easily chipped or cracked wherein the depth of the skin depends upon the dwell time of the laser beam used to form the cauterized edge as expressly directed by McWilliams such as to include the cauterized edge having a depth of cauterized material of between about 0.05 and 3 mm not only as the depth is a result effective variable as recognized by McWilliams (See MPEP 2144.05 and including to result in the same to withstand cracking and to encase the internal material as in the instant invention see paragraph 0038 of the instant specification) but optionally further as is consistent with the conventional and predictable thickness of the cover materials for the insulating material and fibers as evidenced by Samanta.
As to the limitation in claim 1 of “positioning a plurality of intermeshed non-woven fibers between a first facer layer and a second facer layer; positioning a fine insulating powder between the first and second facer layers and within the intermeshed non-woven fibers” and claim 14, McWilliams (Column 3, lines 7-8) teaches the insulating material and fibers are enveloped by a covering (26), i.e. an envelope, considered positioning the plurality of intermeshed non-woven fibers between a first upper facer layer and a lower second facer layer and positioning the fine insulating powder between the first and second facer layers and previously within the intermeshed non-woven fibers by mixing (consistent with block 610 and 620 as described in paragraph 0050 of the instant invention).  In the event it is somehow considered McWilliams does not necessarily teach a first facer layer and a second facer layer the following rejection is made.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the insulation blanket taught by McWilliams comprises a first upper facer layer and a second lower facer layer as is not only consistent with the covering envelopes the insulating material and fibers to protect the same as taught by McWilliams but optionally further as is typical to provide on both major surfaces of the blanket to provide, for instance, dust retention, reflectivity, strength, etc. as taught by Samanta (Paragraph 0059).
As to the limitation in claim 1 of “the fine insulating powder having an average particle size of between about 2 and 20 nanometers” and claim 12, McWilliams teaches the powder having a particle size on the order of 100 millimicrometers or less wherein it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the fine insulating powder taught by McWilliams have an average particle size of between about 2 and 20 nanometers as in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (See MPEP 2144.05).
Regarding claims 2 and 15, McWilliams teaches cutting the insulation blanket to form the exposed edge simultaneously with cauterizing the exposed edge (Column 2, lines 4-6).  
Regarding claims 3 and 16, McWilliams teaches cauterizing the exposed edge of the insulation blanket comprises cutting the insulation blanket with a high temperature laser (Column 1, line 61 to Column 2, line 15) (e.g. laser power or wattage may be 250 and 500 watt lasers and consistent with the same is a high temperature laser in the instant invention see paragraph 0044).  
Regarding claim 5, McWilliams teaches the insulation blanket is thermal insulation so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the insulation blanket taught by McWilliams as modified by Samanta is used by installing the insulation blanket on or about an object to be thermally insulated as is the conventional and predictable use for a thermal insulation blanket. 
Regarding claims 6 and 17, cauterizing the exposed edge as taught by McWilliams as modified by Samanta comprises forming a plurality of cauterized layers on the exposed edge (e.g. glass fiber and silica-aerogel melt/fuse at temperatures on the order of 1500 oC/the cauterization temperature so that the glass fiber cover layers and glass fiber and insulating material melt/fuse to form a plurality of cauterized layers on the exposed edge see further Column 1, lines 21-25 and 61-66 of McWilliams).  
Regarding claims 7, 8, 18, and 19, McWilliams teaches cauterizing the exposed edge “substantially continuously” (see Column 3, lines 9-12) so that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention cauterizing the exposed edge as taught by McWilliams as modified by Samanta comprises cauterizing the edge substantially/for the most part, i.e. comprises cauterizing at least 80% of the exposed edge without cauterizing the entire exposed edge and comprises cauterizing at least 90% of the exposed edge without cauterizing the entire exposed edge, as directed by McWilliams it being noted In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (see MPEP 2144.05).
Regarding claims 10 and 20, McWilliams and Samanta each teach comprising compressing the insulation blanket prior to cauterizing the exposed edge (Column 1, lines 25-26 of McWilliams and Paragraph 0058 of Samanta).
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over McWilliams and Samanta as applied to claims 1-3 and 5-20 above, and further in view of Conley (U.S. Patent 5,208,440).
McWilliams as modified by Samanta above teach all of the limitations in claim 4 (and 16 but for regarding flame) except for a specific teaching wherein cauterizing the exposed edge of the insulation blanket comprises exposing the exposed edge of the insulation blanket to a flame.  It is known in the same art to cut and melt insulation (e.g. comprising glass fiber) by exposure to flame as evidenced by Conley (Column 2, lines 27-40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention cauterizing the exposed edge of the insulation blanket as taught by McWilliams as modified by Samanta comprises exposing the cut and thereby exposed edge of the insulation blanket to a flame as a simple substitution of one known method to cut and melt the insulation blanket for another as evidenced by Conley (and optionally alternatively as a simple substitution of one known method to melt/cauterize the edge of the insulation blanket for another wherein McWilliams teaches the insulation blanket may be one that is already cut see Column 4, lines 63-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746